DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is being presented over Arroyo et al. [US 2014/0173338] in view of PELEG et al. [US 2020/0026438]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the claimed wildcard relates to the assignment of access rights since a clear connection has not been established.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al. [US 2014/0173338] in view of PELEG et al. [US 2020/0026438].
Claim 1, Arroyo et al. discloses a method for configuring a memory unit of a computing unit, the method comprising: 
creating, during a program operation of the computing unit, a memory area shared among a plurality of processes [share a common pool of resources, such as a system memory, par. 0002; data processing system 100 may also utilize global shared memory (GSM), which enables multiple nodes executing tasks of a parallel job to access a shared effective address space, par. 0035]; 
configuring the memory area in the memory unit to have a current configuration including: 
assigning a memory area address to the memory area [data residing in memory-mapped storage locations by utilizing real addresses to identifying the storage locations of interest, par. 0005], 
configuring, in the memory area, a data area to store at least one datum [data residing in memory mapped storage locations, par. 0005], and 
defining at least one configuration information element of the data area, the at least one configuration information element based on the at least one datum [information within configuration registers such as offsets, size, address, par. 0061]; and 
updating a revision number that characterizes the current configuration of the memory area [updating access address, par. 0076 and 0086]; and 
accessing the data area to access the at least one datum with at least two different processes of the plurality of processes [execution of parallel jobs in data processing system 100 may also utilize global shared memory (GSM), which enables multiple nodes executing tasks of a parallel job to access a shared effective address space, par. 0035], 
wherein the at least one configuration information element of the data area is at least one of a size of the at least one datum stored in the data area [par. 0061], (iii) a type of at least one datum stored in the data area [par. 0076].  
Arroyo et al. does not teach but PELEG et al. discloses the at least one configuration information element of the data area is at least one of a name of the at least one datum stored in the data area [system and a method of managing a plurality of storage tiers, may include: receiving a write-access request, including at least one data element for storage, a logical address associated with the data element and a tier identifier for a selected tier, computing a unique reference name based on the content of the data element, and associating the unique reference name with the logical address; Abstract and Par. 0020].   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Arroyo et al. to include the storage management elements taught by PELEG et al. since doing so enables efficient transfer and movement of data [par. 0011].
Claim 2, Arroyo et al. in view of PELEG et al. discloses the method according to claim 1, wherein the accessing the data area further comprises: accessing the data area using an access request, wherein the access request includes the memory area address and the at least one configuration information element [par. 0005-0006].
Claim 4, Arroyo et al. in view of PELEG et al. discloses the method according to claim 2, wherein the accessing the data area further comprises: accessing a respective datum of the at least one datum stored in the data area by (i) determining an address [par. 005-006] and a size of the respective datum from the at least one configuration information element [par. 0061] depending on the memory area address and a name of the respective datum, and (ii) accessing the respective datum depending on the determined address and the determined size [PELEG et al. Abstract and par. 0019-0020].
Claim 5 is rejected using the same rationale as Claim 1, wherein the first and second access requests being claimed are represented by Arroyo et al.’s teaching of multiple nodes executing tasks of parallel jobs [par. 0035].
Claim 6, Arroyo et al. in view of PELEG et al. discloses the method according to claim 5 further comprising: reading out with the first process once more the at least one configuration information element and the revision number in response to the respective datum not being able to be accessed depending on the address and the name stored in the at least one configuration information element that was previously read out [upon suspension of client access to the current window, par. 0073, a new window for access is enabled, par. 0074, access is remapped, par. 0075, and the mapping and configuration information is updated, thus requiring that it is read out for enabling access, par. 0075-0076 and 0086].
Claim 7, Arroyo et al. in view of PELEG et al. discloses the method according to claim 1 further comprising at least one of: setting a configuration of at least one of the memory unit and the memory area in response to a first command; and reading out with the first process the configuration of the at least one of the memory unit and the memory area in response to a second command [resulting from access commands, par. 0005-006].
Claim 8,  Arroyo et al. in view of PELEG et al. discloses the method according to claim 1 further comprising: defining access rights for each of the plurality of processes, the plurality of processes being executable by the computing unit, the access rights in each case predefining which data of the at least one datum in the data area a respective process of the plurality of processes is permitted to access [permitting tasks to concurrently execute within a single node, par. 0035; unauthorized access to tasks effective address space is not permitted, par. 0050].
Claim 9, Arroyo in view of PELEG et al. discloses the method according to claim 8, wherein the access rights in each case contain a memory area address and at least one of (i) a name and (ii) an address of those data of the at least one datum in the data area that the respective process is permitted to access [updating of memory mapping in order to enable access, par. 0014-0015].
Claim 11 is rejected using the same rationale as Claim 1. 
Claim 12, Arroyo in view of PELEG et al. discloses the method according to claim 1, wherein the method is performed by a computing unit that executes a computer program [par. 0052].
Claim 13, Arroyo in view of PELEG et al. discloses the method according to claim 12, wherein the computer program is stored on a non-transitory machine-readable storage medium [Program code typically comprises one or more instructions that are resident at various times in various memory and storage devices in a computer…par. 0052]
Claim 14, Arroyo in view of PELEG et al. discloses the method according to claim 1, wherein the memory area is configured so that the two different processes access the data memory area to access the at least one datum simultaneously […tasks of multiple different jobs (e.g., Job 1 and Job 2) are permitted to concurrently execute within a single node, par. 0035].
Claim 15, Arroyo in view of PELEG et al. discloses the method according to claim 1, wherein updating the revision number comprises: updating the revision number each time a new data area is configured in the memory area [upon suspension of client access to the current window, par. 0073, a new window for access is enabled, par. 0074, access is remapped, par. 0075, and the mapping and configuration information is updated, thus requiring that it is read out for enabling access, par. 0075-0076 and 0086].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133